Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 3/08/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1-2, 16-19are currently amended. No new claims are added. No new matter is added.
Allowable Subject Matter

3.	Claims 1-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 16-19 are allowable because prior art fails to 
teach or suggest, either alone or in combination, a method comprising: transcribing human speech signals uttered by a human within a physical environment including one or more avatars representing one or more software agents, said human speech signals being directed [[to]] towards a physical location, within said physical environment, of at least one of said one or more avatars; obtaining, using a camera, at least one non-speech behavioral trace of said human within said physical environment, said trace being representative of non-speech behavior of said human directed towards said physical location, within said physical environment, of said at least one of said one or more avatars; forwarding said transcribed human speech signals and said at least one non-speech behavioral trace to said one or more software agents; obtaining, from at least one of said one or more software agents, a proposed act; and responsive to obtaining said proposed act, issuing a command to cause one of said one or more avatars corresponding to said at least one of said one or more software agents from which said proposed act is obtained to emit synthesized speech and to act visually in accordance with said proposed act.
5.	Claims 2-15 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for of claim 1.
6.	Claims 20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim19 as the system of claim 19.
7.	The closet prior art of  Dawson et al (US 2010/0083139) in view of Chavez (US 2013/0051548) further in view of Caporale et al (US 2008/0235581) teaches method and system for transcribing human speech signals but further fails to teach a method comprising: transcribing human speech signals uttered by a human within a physical environment including one or more avatars representing one or more software agents, said human speech signals being directed [[to]] towards a physical location, within said physical environment, of at least one of said one or more avatars; obtaining, using a camera, at least one non-speech behavioral trace of said human within said physical environment, said trace being representative of non-speech behavior of said human directed towards said physical location, within said physical environment, of said at least one of said one or more avatars; forwarding said transcribed human speech signals and said at least one non-speech behavioral trace to said one or more software agents; obtaining, from at least one of said one or more software agents, a proposed act; and responsive to obtaining said proposed act, issuing a command to cause one of said one or more avatars corresponding to said at least one of said one or more software agents from which said proposed act is obtained to emit synthesized speech and to act visually in accordance with said proposed act.
8.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677